DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-15 and 21-27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bobba et al. (US 2009/0188980 A1).
Regarding claim 1, Bobba teaches a system for separating a field of view of a scene imaged by a vision system camera assembly (abstract), the system being constructed and arranged to search and analyze features of interest in the scene comprising: a separating mirror assembly (224) constructed and arranged to redirect a first optical path of at least a first optics with respect to at least a first image sensor in the camera assembly (Splits optical path, Fig. 8); at least a first reflecting assembly that redirects the first optical path from the separating mirror toward a first FOV (230), the first optical path being extended free of splitting the image projected from the scene on the image sensor (Fig. 8), wherein the separating mirror assembly is constructed and arranged to redirect a second optical path of at least a second optics with respect to a second image sensor [0052] in the camera assembly (other 
Regarding claim 2, Bobba teaches wherein the first reflecting assembly comprises at least one mirror located at a first predetermined spacing from the separating mirror along the first optical path (Fig. 8, 230) and the second reflecting assembly comprises at least one mirror located at a second predetermined spacing along the second optical path (227).
Regarding claim 3, Bobba teaches wherein the first reflecting assembly comprises at least 2 mirrors (230).
Regarding claim 4, Bobba teaches wherein at least one of the first reflecting assembly and the second reflecting assembly respectively redirect the first optical path and the second optical path through 90 degrees (Fig. 8).
Regarding claim 5, Bobba teaches wherein the two mirrors of the at least one of the first reflecting assembly and the second reflecting assembly are located both above and below an image plane of at least one of the first image sensor and the second image sensor, respectively (Fig. 8).
Regarding claim 6, Bobba teaches wherein the at least two mirrors of the at least one of the first reflecting assembly and the second reflecting assembly are arranged to convert roll in the camera assembly into tilt in the first FOV and the second FOV, respectively (based on configuration of windows in Fig. 20, some of tilt through one window will be roll through a second window).
Regarding claims 7 and 8, Bobba teaches wherein the separating mirror is located in a core module attached to the camera assembly and the first reflecting assembly is located at least partially in a first mirror module and a second mirror module in optical communication though one or more passages in the core module with the separating mirror, the core module, the first mirror module, and 
Regarding claim 9, Bobba teaches wherein the core module comprises a plurality of receptacles for supporting and electrically connecting electronic modules that perform at least one of a plurality of illumination and sensing functions (Fig. 20, Fig. 21).
Regarding claim 10, Bobba teaches wherein the receptacles comprise electrical connections that interconnect with control circuitry on the camera assembly (Fig. 18).
Regarding claim 11, Bobba teaches wherein the first mirror module and the second mirror module define differing optical characteristics, including differing viewing directions (Fig. 8).
Regarding claim 12, Bobba teaches wherein the core comprises at least four optical passages for attaching at least four components in each of four rectilinear directions (up, down, left, right – Fig. 8).
Regarding claim 13, Bobba teaches wherein the first optics defines a different optical characteristic with respect to the second optics (different directions – Fig. 8).
Regarding claim 14, Bobba teaches wherein the searched feature of interest is an ID code, the system further comprising an ID code decoding system that receives information related to located ID codes from the vision system camera assembly and outputs code data to a further interconnected system [0067].
Regarding claim 15, Bobba teaches where the ID code is located on an object moving on a conveyor through the scene (Fig. 1, Fig. 20).
Regarding claim 21, Bobba teaches the above. Bobba further teaches wherein the partial FOVs are partially overlapping in their widthwise direction (Fig. 20).
Regarding claim 22, Bobba teaches wherein the at least two respective optical paths each comprise a discrete lens and image sensor [0052] (Fig. 8).

Regarding claim 24, Bobba teaches wherein a distance between respective optical axes of the partial FOVs that are adjacent to each image sensor is smaller than a distance between optical axes that are adjacent to the scene (Fig. 20).
Regarding claim 25, Bobba teaches wherein the at least two mirrors are located closest to each image sensor along each of the at least two respective optical paths and are mounted together in a first assembly (Fig. 8).
Regarding claim 26, Bobba teaches wherein each of the at least two mirrors define planes that intersect along an intersection line and further comprising a rotation assembly that concurrently rotates the at least two mirrors by a selected amount around the intersection line to adjust the alignment between the partial FOVs relative to an optical axis of the camera assembly (rotating mirror 230).
Regarding claim 27, Bobba teaches wherein a virtual rotation axis is defined at an intersection of the respective planes of each of the at least two mirrors by at least two flexures located at a distance from the virtual rotation axis (circular rotation by mirror 230).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876